Citation Nr: 1610269	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision received from a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, the Veteran testified at a Board hearing.


FINDING OF FACT

The Veteran's service-connected paranoid schizophrenia renders him so helpless as to be in the need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMC due to the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Laws & Regulations 

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  

II. Analysis

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance, to include with respect to psychiatric medication management.  The Veteran's service-connected paranoid schizophrenia is rated as 100 percent disabling.  He is also service connected for bilateral hearing loss, rated as zero percent disabling.

An April 2011 VA mental health treatment record reflecting a "GAF" score of 48 notes that the Veteran had been lost to follow up for years and was taking no psychiatric medication.  The Board notes that the Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 48 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The treatment record notes complaints of increasing psychiatric symptoms, to include hallucinations, as well as memory loss causing him to forget to take medications for unrelated conditions.  It was noted that the Veteran's daughter came over every day to cook, clean, and manage his medications.  The record reflects that psychiatric medication (Seroquel) was started.  

A June 2011 VA treatment record reflects an increased GAF score of 53, and a February 2012 record notes that paranoid schizophrenia was stable on current medication.  No hallucinations were reported.  A September 2012 VA treatment record reflecting a GAF score of 48 notes noncompliance with psychiatric medications, and hallucinations were reported.  A December 2013 VA treatment record reflects that psychiatric medications were increased to target psychotic symptoms.  

The December 2013 VA SMC examination report based on the need of aid and attendance reflects a diagnosis of schizophrenia, paranoid.  Although restrictions in ambulation were attributed to pain in the back and lower extremities, disabilities restricting activities were determined to be "chronic mental illness/pain problems."  It was concluded that the Veteran required assistance with medication management, and did not have the ability to manage his financial affairs.  

Consistent with the December 2013 opinion is a March 2014 SMC examination report based on the need of aid and attendance reflects a diagnosis of schizophrenia and a determination that chronic mental illness restricted his activities and functions, and required medication management.  

The Board notes that although the March 2011 rating decision reflects a determination of competency from June 2005, both the December 2013 and March 2014 SMC reports, as well as a March 2014 STATEMENT OF ATTENDING PHYSICIAN reflect not only a requirement for medication management but also but also inability to manage his own financial affairs due to schizophrenia, at least in part.  In addition, the March 2014 physician's statement specifically states that the Veteran did not have the physical or mental ability to protect himself from everyday hazards of everyday life.  

Based on the above, the Board finds that schizophrenia impairs the Veteran's ability to manage his psychiatric medication, without which he becomes delusional.  Although it appears that nonservice-connected disabilities interfere with his daily activities, the examiners have consistently determined that due to mental incapacity, the Veteran requires aid and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Resolving reasonable doubt in the Veteran's favor, SMC based on the need for regular aid and attendance is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

SMC based on the need for regular aid and attendance is granted. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


